7. Standards of quality and safety of human organs intended for transplantation (
Before the vote:
Today is a great day for European citizens and for European patients. Through the adoption of this directive on human organ donation and transplantation, we are enabling treatment and a high quality of life at home and at work for thousands of people who are desperately waiting for a transplant.
I would like to thank all of the political groups who are intending to support my directive.
Ladies and gentlemen, this is not about politics, it is about people's health.
Thank you very much indeed.